NONPRECEDENTIAL DISPOSITION
                             To be cited only in accordance with
                                     Fed. R. App. P. 32.1



              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois  60604

                                Submitted February 15, 2012*
                                 Decided February 28, 2012

                                            Before

                             MICHAEL S. KANNE, Circuit Judge

                             ANN CLAIRE WILLIAMS, Circuit Judge

                             DAVID F. HAMILTON, Circuit Judge

No. 11‐2178

IVAN TAYLOR,                                     Appeal from the United States District
     Plaintiff‐Appellant,                        Court for the Northern District of Illinois,
                                                 Western Division.
       v.
                                                 No. 11 C 50047
WEXFORD HEALTH SOURCES, INC.,
et. al.                                          Frederick J. Kapala,
        Defendants‐Appellees.                    Judge.

                                         O R D E R

       Ivan Taylor, an inmate in Dixon Correctional Center, contends in this lawsuit under
42 U.S.C. § 1983 that prison administrators and his doctors violated his rights under the
Eighth Amendment when they changed his medication to a new drug that made him sick.


       *
        The appellees were not served with process in the district court and are not
participating in this appeal. After examining the appellant’s brief and the record, we have
concluded that oral argument is unnecessary. Thus, the appeal is submitted on the brief and
record. See FED. R. APP. P. 34(a)(2)(C).
No. 11‐2178                                                                               Page 2

The district court dismissed the suit at screening, see 28 U.S.C. § 1915A, and denied both of
Taylor’s motions to reconsider the dismissal. Having jurisdiction to review only the denial
of the second motion to reconsider, we affirm the decision of the district court.

        Because the court dismissed Taylor’s suit on the pleadings, we treat as true the facts
alleged in his complaint and the attachments that he adopts as correct. See Smith v. Peters,
631 F.3d 418, 419 (7th Cir. 2011); Guzell v. Hiller, 223 F.3d 518, 519 (7th Cir. 2000). Before
Taylor’s incarceration, his doctor prescribed Klonopin, an anti‐seizure drug, to control
shaking in his hands and feet, and for a time he received that medication at the prison. But
in April 2008, Dr. James Nielsen refused to refill Taylor’s prescription, and sometime in
April 2009, Dr. Antreas Mesrobian changed Taylor’s prescription altogether to Baclofen.
Baclofen has several known side effects, including dizziness and seizures; Taylor says that
after Mesrobian switched his medication his seizures worsened, and he suffered poor vision
and insomnia. After exhausting his administrative remedies, Taylor sued Mesrobian and
Nielsen, their employer Wexford Health Sources, Inc., and the warden—the latter two on a
theory of supervisor liability—alleging deliberate indifference to his serious medical needs
in violation of the Eighth Amendment.

        The district court screened the complaint and dismissed it as frivolous. See 28 U.S.C.
§ 1915A. Because Taylor alleged that Nielsen refused to refill his desired prescription in
April 2008, the court reasoned that Taylor’s claim was barred by the two‐year statute of
limitations because he did not sue before the end of April 2010.1 See Dominguez v. Hendley,
545 F.3d 585, 588 (7th Cir. 2008); 735 ILCS 5/13‐202. The district court also dismissed the
claim against Mesrobian because it was too vague to satisfy Rule 8(a)(2). Finally, the district
court also dismissed the warden and Wexford Health Sources, Inc. because Taylor did not
allege that they had personal knowledge of the alleged mistreatment, and § 1983 “does not
establish a system of vicarious liability.” Burks v. Raemisch, 555 F.3d 592, 593–94 (7th Cir.
2009).

        Instead of appealing the dismissal, Taylor timely asked the district court to reopen
the case and allow him to file an amended complaint. Taylor’s proposed complaint dropped
all defendants except Wexford, added unknown “Doe defendants,” and alleged that his
poor medical care was the result of Wexford’s “policies, practices, and customs.” The


       1
         The district court’s calculation was not quite right because the two‐year statute of
limitations period was tolled while Taylor exhausted his administrative remedies. See
Walker v. Sheahan, 526 F.3d 973, 978 (7th Cir. 2008). But in this case tolling gains Taylor only
six months, until the end of October 2010, and he did not sue until February 24, 2011, so the
error was harmless. 
No. 11‐2178                                                                                 Page 3

district court correctly deemed this a motion under Rule 59(e) because it was filed less than
28 days after the judgment, see Ho v. Taflove, 648 F.3d 489, 495 nn.4–5 (7th Cir. 2011), and
then denied the motion. Taylor pleaded no facts, the court reasoned, that plausibly
supported his allegation of a policy, practice, or custom of deliberate mistreatment, so the
court concluded that granting leave to amend was futile.

        Taylor did not appeal that decision either, but one month later filed another motion
for reconsideration. Taylor argued that the court erred by denying him leave to amend and
that the court should not hold his pro se complaint to the standard expected of a counseled
plaintiff. The district judge denied that motion, too. Taylor had already raised the same
arguments in his Rule 59(e) motion, the court reasoned, and his new motion failed to
identify any clear error of law or fact.

        Taylor appealed to this court on May 21, 2011, the thirty‐first day after the district
court denied his Rule 59(e) motion. In a prior order we limited his appeal to review of the
denial of his second motion for reconsideration because an appeal must be filed within
thirty days of the judgment, and only the second post‐dismissal ruling fell within that
period. See FED. R. APP. P. 4(a)(1), (a)(4); York Group, Inc. v. Wuxi Taihu Tractor Co., Ltd., 632
F.3d 399, 401 (7th Cir. 2011). Although a timely motion under Rule 59(e) tolls the time to
appeal while that motion is pending, “only the first motion stops the clock.” Andrews v. E.I.
du Pont de Nemours & Co., 447 F.3d 510, 515 (7th Cir. 2006). Moreover, because Taylor filed
his second motion more than 28 days after the entry of the judgment, we treat it as a Rule
60(b) motion for relief from judgment. See Kiswani v. Phx. Sec. Agency, Inc., 584 F.3d 741,
742–43 (7th Cir. 2009); see also FED. R. CIV. P. 59 Advisory Comm. Notes (2009 Amendment)
(extending time for a Rule 59(e) motion to 28 days). We review the district court’s denial of
a Rule 60(b) motion for abuse of discretion. See Talano v. Northwestern Med. Faculty Found.,
Inc., 273 F.3d 757, 762 (7th Cir. 2001).

         In this court, Taylor reiterates the same argument that he presented in his Rule 60(b)
motion: that the district court abused its discretion by denying his Rule 59(e) motion. But
this is not a proper ground for relief under Rule 60(b), and thus the district court correctly
denied that motion. Gleash v. Yuswak, 308 F.3d 758, 761 (7th Cir. 2002). The proper place to
argue that the court abused its discretion in refusing the amended complaint and denying
the Rule 59(e) motion would be on direct appeal from the Rule 59(e) ruling. See Kiswani, 584
F.3d at 743; Stoller v. Pure Fishing Inc., 528 F.3d 478, 480 (7th Cir. 2008). Though he missed
the deadline for appealing that decision by one day, Taylor did have an opportunity to
appeal directly from that decision. But his opportunity has now expired because he cannot
use Rule 60(b) “to reopen the window” to make arguments that were available on direct
appeal. Gleash, 308 F.3d at 761; see also Stoller, 528 F.3d at 480. Relief under Rule 60(b) is
limited to those grounds specified in the rule—such as newly discovered evidence or
No. 11‐2178                                                                               Page 4

fraud—or to “extraordinary circumstances” that are ordinarily not available on direct
appeal. See Liljeberg v. Health Serv. Acquisition Corp., 486 U.S. 847, 863–64 & nn.10–11 (1988);
Stoller, 528 F.3d at 480; Gleash, 308 F.3d at 761. Taylor raised no such ground, either on
appeal now or before the district court in his Rule 60(b) motion.  Accordingly, we AFFIRM
the denial of Taylor’s Rule 60(b) motion.